DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission (amendment to claims), filed on August 17, 2021 (hereinafter ‘Response’).  This request has been deemed proper and this application has been hereby examined in view of said amendment. 

Response to Amendment
The 35 U.S.C. §102(a)(1) rejection of claim 12 as anticipated by Okunola (US 2016/0264850 A1 to Okunola et al.) has been maintained for reasons previously presented in item 8 on page 4 of the Final Office Action dated April 21, 2021 (hereinafter ‘FOA’) and reasons set forth below in the instant action.
The 35 U.S.C. §103 rejection of claims 12-18 as unpatentable over Pauls (2009/0042750 A1 to Pauls et al.) and Okunola previously made of record in item 9 on page 5 of FOA has been withdrawn in view of Applicant’s amendment to independent claim 12, which limits the transition phrase of its preamble to “consisting of” language.  Pauls requires it composition to possess other components, such as acid.
The prior obviousness double patenting (ODP) rejection of claims 12-16 over claims of USPN10/844,278 B2, previously made of record in item 6 on page 3 of FOA, has been withdrawn in view of said amendment to present claim 12 limiting its transition phrase language to “consisting of”.  The fluid composition recited in the issued claims of the ‘278 patent further require potassium carbonate.

Election/Restrictions
Applicant’s election, without traverse, of Group II (claims 12-18) had been acknowledged in a prior action.
Accordingly claims 12-18 have been examined in the instant action whereas claims 1-11 have been withdrawn from consideration during examination as drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-18 are rejected under 35 U.S.C. 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The transition phrase of the preamble of present independent claim 12 has been currently amended to “consisting of” language.  However, these claims limit the thermochemical to further possessing other components (sodium nitrate and/or ammonium chloride), which is inconsistent with the “consisting of” language of the preamble.

Claim Rejections - 35 USC § 102
Claims 12 is rejected under 35 U.S.C. 103 as unpatentable over Okunola (US 2016/0264850 A1 to Okunola et al., published September 15, 2016).
The current amendment limits the preamble of the composition recited in independent claim 12 to consisting of a chelating agent, ammonium persulfate as a thermochemical and a water-based or oil-based fluid.  
As discussed previously in item 8 on page 4 of FOA, Okunola discloses a breaker system/aqueous composition for use in oilfield applications, wherein the breaker system/composition reduces the viscosity of a fracturing fluid viscosified with a synthetic polymer (“breaking”) by reducing the polymer’s molecular weight by oxidative degradation, and wherein an aqueous/brine fluid can include a breaker system/composition comprising a persulfate and an inhibitor system having a transition metal coordination complex/chelate with more than one accessible oxidation state ([0011]; [0012]; [0013]; [0027]; [0032] to [0037]; [0046]; Examples; claims 1, 5, 6, 8 and 16 of Okunola).
Okunola further discloses the transition metal chelate comprising an effective amount of iron complexed with an aminocarboxylate, such as ferric (or ferrous) methylglycinediacetic acid (MGDA) ethylenediaminetetraacetic acid (EDTA), or nitriloacetic acid (NTA) ([0012]; [0016]; [0017]; [0027]).  The persulfate is a persulfate of sodium, ammonium or potassium (“thermochemical”) ([0008]; [0012]; [0014]; [0019]; [0026]; [0035]; Examples, particularly, Tables 2 and 4).
Although Okunola does not expressly discloses its breaker system/composition used for removing a filter cake, however, this limitation in present independent claim 12 is a future intended use of the claimed composition and has not been accorded patentable weight.  A recitation of an intended future use of the claimed invention must result in a structural difference between the claimed composition and the prior art composition to patentably distinguish the claimed invention from the prior art.  If the prior art composition is capable of performing the intended use, accordingly, it meets the claim.  
As to the current amendment to present independent claim 12, in paragraph [0027] and in claim 1, Okunola clearly discloses its oxidizing polymer breaker composition including water, a persulfate and a “system” that contains a transition metal chelate.  Accordingly, Okunola contemplated a breaker composition containing only (“consisting of”) water, ammonium persulfate and a transition metal chelate.
Therefore, the present claim is anticipated by Okunola. 


Claim Rejections - 35 USC § 103
Claims 12-15 are rejected under 35 U.S.C. 103 as unpatentable over Okunola in view of Pauls.
Okunola was discussed above.  However, although Okunola discloses its breaker fluid/system containing a chelating agent for breaking a fracturing fluid (abstract; [0027]), it does not expressly disclose the chelating agent as EDTA or DTPA. 
However, as discussed previously in item 9 of FOA, Pauls teaches chelating agents suitable for use in treatment fluids used in fracturing subterranean operations, wherein the treatment/fracturing fluid can further comprise a brine/salt, such as, inter alia, sodium nitrate, ammonium chloride and mixtures thereof ([0003]; [0028]; [0032]; [0050]; [0052]).  Pauls further teaches that a chelating agent can be included to control pH (or bind “problematic ions”) and is present in the treatment fluid in an amount of from about 0.02% to about 2.0% by weight of the fluid, wherein suitable chelating agents include: citric acid; nitrilotriacetic acid; EDTA; DTPA; hydroxyethylethylenediamine-triacetic acid ("HEDTA"); dicarboxymethyl glutamic acid tetrasodium salt ("GLDA"); and salts thereof (sodium or potassium) ([0028]; [0040]; [0045]; [0052]).
Therefore, it would have been obvious at the time of the filing of the present application to select EDTA or DTPA as the chelating component, and further include so of Okunola’s breaker system/composition for breaking a fracturing fluid.  It would have been obvious to do so because Pauls teaches EDTA or DTPA as known chelating agents (present dependent claims 13 and 15) for controlling pH (or binding ions) in fracturing fluid applications.  The “combination of familiar elements according to known methods is likely to be obvious when it does no more that yield predictable results.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395. 
Although Okunola (and Pauls) may not expressly teach the molar concentrations or solvent weight percent ratios that are recited in dependent claims 14 and 18, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the present claims are unpatentable over Okunola and Pauls.

Response to Amendment
The ODP Rejection over the ‘248 patent and the 103 Rejection over Pauls and Okunola (items 7 and 9 of FOA)
Applicant’s arguments proffered in Response with respect to the captioned prior art rejections have been considered but deemed moot due to the withdrawal of these rejection in view of Applicant’s amendment to present independent claim 12, which limits the transition phrase of its preamble to “consisting of” language.  Pauls requires its composition possessing other components, such as acid, whereas, as discussed supra, the fluid recited in the claims of the ‘278 patent further require potassium carbonate.
The Prior Art Rejection over Okunola (item 8 of FOA)
Applicant’s arguments proffered in Response with respect to the captioned prior art rejection of claim 12 as anticipated over Okunola with respect to the amendment to the preamble in present claim 12 overcoming this rejection have been considered but have been deemed unpersuasive.  
As discussed above in paragraph 10, claim 1 of Okunola recites its oxidizing polymer breaker composition including water, a persulfate and a transition metal chelate (‘system’).  Okunola therefore contemplated a breaker composition containing only (“consisting of”) water, ammonium persulfate and a transition metal chelate.
Thus, claim 12 stands rejected as anticipated over Okunola. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        

 September 11, 2021